Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The disclosure is objected to because of the following informalities: the term “draw” is misspelled in [0007] and should be replaced with the correct term -- drag --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “low” in claim 2 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, what may be considered “low drag” to one individual may not necessarily be considered “low drag” to another.
Allowable Subject Matter
	Claims 1, 3-9 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The claims currently recite, “An adjustable fitted bed sheet for a first sized mattress and a second sized mattress, the adjustable fitted bed sheet comprising: a first top portion configured to substantially cover a top of a first sized mattress, the top of the first mattress being defined by a length and a width of the first sized mattress, wherein at least one of the length, width, and/or height of the first sized mattress differs from a length, width, and/or height of the second sized mattress, wherein the first top portion is defined by a substantially rectangular area defined, in part, by a plurality of intersections between sets of a first elastic stitch element and a second elastic stitch element, wherein the first elastic stitch element includes a first elastomer material having a different coefficient of elasticity than a coefficient of elasticity of a second elastomer material of the second elastic stitch element; at least one second top portion, the second top portions, in cooperation with the first top portion, being configured to substantially cover a top of the second sized mattress, the top of the second sized mattress being defined by the length and the width of the second sized mattress, wherein the second top portions are defined by a substantially rectangular area defined, in part, by a plurality of intersections between a pair of first elastic stitch elements; a bottom peripheral edge portion, wherein the bottom peripheral edge portion is defined by bottom edge portions of the bed sheet that intersect with a plurality of distal ends of a respective third elastic stitch element, wherein the bottom peripheral edge portion further defines a hollow cylindrical edge portion substantially parallel to the bottom peripheral edge portion; and a securing apparatus configured to reciprocally engage at least one aperture defined by the bottom peripheral edge portion. “ The prior art of record fails to disclose the specific features recited above as a combination that would reasonably allow one of ordinary skill in the art to implement into a single piece of prior art with the prior art available at the time of filing. For instance, the claim requires at least two different stitch elements that intersect with one another with different coefficient of elasticities. None of the prior art teaches these specific features implemented into one bed sheet. For example, U.S. Patent No. 5247893 teaches “Different stitching threads or yarns, having differing amounts of elastic or retractive power can be utilized in the different stitch bonded lanes.” In col. 3 lines 5-8 but does not teach a mattress cover with the specific arrangement in the stitching to implement this feature. French Patent No. 2694177 may be regarded as the closest prior art that is structurally close to the invention. This prior art teaches at least 1 intersection of a plurality of stitch elements but does not teach about this mattress cover being implemented on mattresses of two different sizes nor does it teach two different elasticity coefficients in their stitching. This prior art just teaches reinforcement of corners using the same material used to cover the sheet by simply folding it like a triangle over existing corner stitching and then stitching in an oblique fashion shown in FIGS. 7-10. Other prior art which involves stitching in the manner of claim 1 is U.S. Publication No. 20080263768 issued to Balasundharam. This prior art discloses two stitched elements (80) that are attached at the ends (37) of panels (34). Since the triangular insert is designed to be attached only to the ends of the panels it would not make sense to stitch in the center of these triangular inserts because these inserts are mainly meant to be one piece not multiple triangular pieces in this reference. U.S. Publication No. 20210177167 issued to Jain also discloses a mattress cover that is designed to fit mattresses of different sizes but this prior art only has 1 stitched element at its corner and uses zippers to achieve their result. U.S. Patent No. 10251498 issued to Feldman may be considered as functionally as well as structurally close to claim 1. This reference however only discloses 1 seam (22) while (17) and (18) are merely sides. This reference uses stitches/seams to fit mattresses of two different sizes (Abstract “ A fitted sheet is disclosed which will fit either of two mattresses of different sizes without undue wrinkling or bunching of fabric.”). This reference also doesn’t teach seams with two different coefficients of elasticities. Although each structural feature in claim 1 is known in some way or another in each of the prior art, the combination of and structure of each of these features presented in claim 1 makes claim 1 allowable over the prior art. Other prior art of record includes Great Britan Patent No. 2216409 which includes an opening in the bottom portion that contains a drawstring (14) as well as a stitching that extends from the top all the way down to where the drawstring is located. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022